Citation Nr: 1619002	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  15-04 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center in St. Louis, Missouri


THE ISSUE

Eligibility for a VA annual clothing allowance.  

(The issues of whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for pes planus; service connection for recurrent sexually transmitted disease residuals to include gonorrhea residuals and an acquired psychiatric disorder to include depression; a compensable disability evaluation for the Veteran's pseudofolliculitis barbae; and a total rating for compensation purposes based on individual unemployability due to service-connected disabilities are the subjects of a separate decision.)  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from May 1982 to August 1986.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 1996 decision of the St, Louis, Missouri, Regional Office (RO) which denied the Veteran's eligibility for a VA annual clothing allowance.  In December 1998, the Veteran was afforded a hearing before a VA Decision Review Officer (DRO).  A hearing transcript was prepared and incorporated into the record.  In March 2002, the Board determined that additional development was required.  In October 2003, August 2007, and January 2010, the Board, in pertinent part, remanded the issue of the Veteran's entitlement to a VA clothing allowance to the RO for additional action.  The Board has reviewed the physical claims files and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the RO issued the July 1996 determination that denied the Veteran's eligibility for a VA clothing allowance, the Board observes that jurisdiction over the Veteran's eligibility to VA clothing allowances currently resides with the St. Louis, Missouri, VA Medical Center (VAMC).  See M21-1, Part IX.i.7.1.b.  That facility has not adjudicated the issue of the Veteran's eligibility to a VA annual clothing allowance.  

Accordingly, the case is REMANDED for the following action:

Adjudicate the Veteran's eligibility for a VA annual clothing allowance.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

